DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 2-3, 5-6, and 8-10 directed to Groups 2-4 non-elected without traverse.  Accordingly, claims 2-3, 5-6, and 8-10 have been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
CANCEL claims 2-3, 5-6, and 8-10. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
US 2016/0303921, JP 2000-108619, KR 10-1059589, US 2012/0318427, and CN 106355238 represent the closest prior art of record.
The closest prior art of record fails to anticipate and/or render obvious a tire comprising the following specific structural features: 
a pad member disposed at an outer side in a tire-width direction of the bead filler,
a first rubber sheet disposed between the bead filler and the pad member in a state covering a folding end of the carcass ply which is folded back, 
a second rubber sheet covering an electronic component disposed between the bead filler and the pad member on an outer side in the tire-radial direction of the first rubber sheet,
thickness of the first rubber sheet and thickness formed by the second rubber sheet covering the electronic component are equal thicknesses at an opposing end part, 
in combination with the remaining claimed subject matter recited in claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060.  The examiner can normally be reached on Monday-Friday, 8:00-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        05/18/2021